Citation Nr: 1601440	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  07-17 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a bipolar disorder.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.  

7.  Entitlement to service connection for a right femur fracture claims as a right hip disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to October 1976.  

This is a highly complex case.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2006 decision, the RO, which is the agency of original jurisdiction (AOJ), denied service connection for a right knee disorder, a right femur fracture with arthritis, a sleep disorder, PTSD, a bipolar disorder, and an upper left leg disorder and determined that a previously denied claim of entitlement to service connection for low back strain could not be reopened.  All of the issues on the title page above, other than the left knee issue, are on appeal from the September 2006 rating decision.  Only the left knee issue is on appeal from the April 2014 decision.  

In a December 2010 decision, the Board denied the Veteran's appeal.  The Board determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a low back strain.  It denied the appeal, on the merits, as to entitlement to service connection for PTSD, a right knee disorder, and a right femur fracture with arthritis claimed as hip bursitis, to include as secondary to right knee and low back disorder, and an upper left leg disorder.  The Board remanded to the AOJ claims of entitlement to service connection for a sleep disorder, an acquired psychiatric disorder other than PTSD, and entitlement to a TDIU.  

The Veteran appealed the low back, right knee, right femur fracture, and PTSD decisions to the U.S. Court of Appeals for Veterans Claims (Court) but did not appeal the Board's denial of service connection for the left upper leg disorder.  

After conducting additional development, the AOJ issued a supplemental statement of the case (SSOC) in March 2012 continuing the denial of service connection for an acquired psychiatric disorder other than PTSD and a sleep disorder and continuing the denial of a TDIU.  

In a July 2012 memorandum decision, the Court reversed the Board's determination as to reopening the back claim and remanded entitlement to service connection for that disorder to the Board.  The Court also vacated the Board decision as to the denial of service connection for PTSD, a right knee disorder, and a right femur fracture, and remanded those claims for readjudication consistent with the Court's decision.  

In April 2013, the Board acknowledged that it had previously remanded the sleep disorder, acquired psychiatric disorder other than PTSD, and TDIU claims but determined that further development was necessary and again remanded those claims to the AOJ.  

It did not address any other issues and it did not mention the Court's July 2012 memorandum decision.  

In a November 2013 decision, the Board denied the appeal as to service connection for a psychiatric disorder other than PTSD and a sleep disorder, and denied a TDIU.  In the Introduction to the November 2013 decision, the Board noted that the Veteran had raised the issues of entitlement to service connection for PTSD, hip, back, and knee disorders, noted that the Board had denied the appeal as to those claims in December 2010, and referred the issues to the AOJ.  

The Board did not mention that the Court had addressed those issues in its July 2012 memorandum decision.  

The Veteran appealed the November 2013 decision to the Court.  In August 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the November 2013 Board decision as to all of the decisions and remanded the matter for action consistent with the terms of the JMR.  

The parties of the JMR did not indicate or cite the difficulty with this case that the undersigned has indicated above. 

On April 4, 2014, the AOJ issued a rating decision in which it denied service connection for a right femoral fracture claimed as a hip condition, denied service connection for a bilateral knee condition, and denied service connection for low back strain.  On April 7, 2014, the AOJ received a statement in which the Veteran requested a copy of his records.  On April 22, 2014, the AOJ issued another rating decision on the same issues.  VA received a notice of disagreement with all of those determinations in April 2014.  

As to the right hip/ femur fracture, the low back, and the right knee claims, those were all on appeal from the 2006 decision and no additional appeal was required.  Only the left knee claim is on appeal from the April 2014 decision.  The AOJ has not provided a statement of the case (SOC) on that issue.  

This is the first time this case has been before the undersigned.  The Board apologies for the delays in the full adjudication of this case. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Back Claim

In the July 2012 memorandum decision, the Court determined that the Veteran's claim of entitlement to service connection for a low back disorder had been previously denied based upon lack of a current disability and that a June 2005 VA radiology report showing severe degenerative disc disease of the Veteran's low back was new and material evidence.  The Court reversed the Board's determination that new and material evidence had not been received to reopen the claim.  The Court remanded the low back service connection claim on the merits issue and stated that "the Board must return the claim to the regional office for all necessary development, which may include a VA examination to determine the etiology of [the Veteran's] current degenerative disc disease of the lower back, and adjudication in the first instance."  

Service treatment records include that he repeatedly sought treatment for low back pain from July 1973 through October 1973 and again in March 1974 and was repeatedly assessed as having muscle strain.  The Veteran has reported that he has had ongoing symptoms since service.  For example in a February 2014 statement he reported "I am still suffering pain in my back and knee since 1976."  He also stated in that document that he was homeless for years and did not keep up with his medical problems.  These reports are sufficient to trigger VA's duty provide a medical examination and obtain a medical opinion with regard to his low back claim.  

VA provided an examination of the Veteran's low back in March 2014.  The examiner indicated that he had reviewed the Veteran's claims file.  He opined that the Veteran's current low back degenerative disc disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the examiner stated as follows:



After review of the C-file and CPRS the veteran was seen for low back pain on September 14, 1973.  He was diagnosed with acute lumbar strain which resolved after taking parafon forte while in service.  The Veteran was not diagnosed with lumbar ddd while in service.   

This is an inadequate opinion because it contains no reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Here, what is stated as a rationale is not a rationale as it involves no reasoning; it involves only facts - that the Veteran was diagnosed with acute lumbar strain which resolved and that he was not diagnosed with degenerative disc disease during service.  

More importantly, the opinion misstates the facts and omits many facts that appear relevant on their face.  

Reading the" rationale" one would think that the Veteran was seen once for back strain during service.  What the service treatment records show is that the Veteran was seen with complaints of low back pain on the following dates:  July 2 and 27, 1973, August 20, 1973, September 14, 1973, October 1, 2, 3, 1973 and March 26, 1974.  He was never diagnosed with "acute lumbar strain;" he was diagnosed with lumbar strain on several occasions.  Thus, the opinion mischaracterizes his in-service complaints and states a diagnosis different from what is shown in the records.  Also problematic is that the examiner appears to be under the impression that a diagnosis of degenerative disc disease during service is dispositive as to whether a current degenerative disc disease is related to service.  Such an impression forecloses whether the Veteran's current degenerative disc disease is as likely as not caused by the events during service, regardless of whether he was actually diagnosed with degenerative disc disease during service.  See 38 C.F.R. § 3.304(d).  

The opinion is inadequate and reliance upon it would not survive judicial scrutiny.  Hence, a remand is required to obtain an adequate examination and opinion.  

Right Knee and Hip/Femur Fracture Claims

In the July 2012 decision, the Court determined that as the Veteran was claiming that his right knee and hip disabilities were secondary to his low back disability, and it was remanding the low back claim, it must also remand the right knee and hip claims.  The Court stated "[t]he Board must return those claims to the regional office for readjudication in the event that [the Veteran's] low back disability is found to be related to service."  

Service treatment records document the Veteran's complaints of right knee pain in July 1976 and that he was assessed with recurrent edema of the right knee of unknown etiology and probable temporary effusion, undetermined etiology.  

VA provided an examination in March 2014.  The examiner opined that the Veteran's current knee and hip conditions were less likely than not proximately due to or the result of the Veteran's service connected condition.  The Board notes that service connection has not yet been established for any condition.  Nonetheless, the examiner provided the following rationale:

After review of the C-File and CPRS the veteran was seen for low back pain on September 14, 1973.  He was not seen for hip pain on September 14, 1973. The veteran was not diagnosed with right hip fracture nor had surgery while in service. The veteran was diagnosed with right femoral fracture and underwent surgery correction 1882 (sic).  The veteran was not diagnosed with bilateral knees chronic condition while in service.  The veteran was seen for right knee pain and swelling which resolved on July 8-14, 1976.  He was not seen for bilateral hips condition secondary to knees condition while in service.

This rationale is not adequate.  Again, while titled "rationale" it contains only facts and a conclusion, not reasoning.  It also appears to depend on whether the Veteran was seen for a bilateral hip condition secondary to his knee condition during service and depend on a diagnosis during service.  It thus does not address whether current knee or hip condition was caused by the Veteran's service.  

Finally, although the opinion appears to address secondary service connection it does not address aggravation.  The secondary service connection and aggravation questions do not matter unless the Veteran has a relevant service connected disability - which he presently does not.  

Regardless of the aggravation and secondary service connection questions, the examination report and opinion are inadequate as to direct service connection.  

PTSD

The Court agreed with the Veteran that the Board in the past erred in finding that no medical examination was warranted in conjunction with his claim of entitlement to service connection for PTSD.  The Court explained that the Board focused on the lack of diagnosis of PTSD and had not considered whether the Veteran had persistent or recurrent symptoms of a disability - one of the ways to trigger VA's duty to provide and examination as far as evidence going to the existence of a current disability.  

The Veteran has reported that he has PTSD related to two alleged incidents.  

First, for example in a January 31, 2006 statement, he reported that he witnessed the shooting death of a fellow recruit on the rifle range in boot camp.  

Second, for example in a statement received in April 2012, the Veteran reported that he while he was confined for eight months during service he was assaulted by assaulted by three men.  

The latter alleged stressor falls into the category of a personal assault.  There is no indication that the Veteran was provided with the notice specified at 38 C.F.R. § 3.304(f)(5) for personal assault stressors.  Additionally, the AOJ has not conducted adequate development to verify the occurrence of the alleged shooting of a fellow recruit on the rifle range.  As the Veteran's service personnel records are associated with the claims file, the AOJ has information regarding where he was stationed during boot camp.  The AOJ must make efforts to verify the occurrence of the in-service stressor based on the information that is already of record.  Finally, in this case, VA has a duty to provide an examination and obtain a medical opinion as to whether the Veteran has PTSD related to his active service, to include do to the alleged personal assault stressor.  This must be accomplished on remand.  

Psychiatric Disability Other than PTSD Claim

In the August 2014 JMR, the Parties agreed that an April 2013 VA examination was 
"inadequate".  The foundation of the JMR is unclear.  With regard to the psychiatric examination, the Parties explained as follows:

The first of those reasons, pertaining to the psychiatric disorder claim, is that, in its April 2013 remand order, the Board ordered that the Appeals Management Center (AMC) first obtain all of Appellant's service personnel records (SPRs), "to include court martial transcripts, so as to determine the exact nature of the
behavioral problems."  Once the SPRs were secured, the
AMC was to schedule Appellant for a psychiatric examination to ascertain whether he currently had a psychiatric disability, including any neuropsychiatric sleep disorder but excluding PTSD, and, if so, whether it or they were related to Appellant's service.  More specifically, BVA directed the examiner to opine on whether any acquired psychiatric disorder was related to service, "to include any behavioral abnormality necessitating punishment under the Uniform Code of Military Justice." (R. at 347 (343-48)).  That examination, however, took place in April 2013 (R. at 327-32), while the personnel records that the April 2013 Board remand ordered obtained for the examiner's consideration were not received until June 2013 (R. at 47 (47-146)).  Because the Board remand instructed the examiner to consider any legal difficulties occurring in 1973 and 1974, and because the examiner was deprived of review of those personnel records including other legal offenses, the Board should have remanded the matter for a new VA examination or an addendum to the April 2013 examination.  

In is unclear how the sequence of events cited above prejudiced the Veteran.  In any event, and more importantly, the Board also notes that the examiner's rationale is inadequate even without the problem with the personnel records:  The examiner opined that it is less likely than not that the Veteran's psychiatric disorder, diagnosed as bipolar disorder, was incurred in or caused by the claimed in-service injury, event, or disease.  As a rationale, the examiner provided the following:  

There is no documentation indicating onset of bipolar disorder until some 16 years after service.  There was no psychiatric treatment in service and as per Veteran he was incarcerated due to fact that he was jumped by 3 marines, one of whom was an NCO that he struck in the altercation.  

It is far from clear what the statement in the rationale regarding the alleged assault and incarceration has to do with whether or not the Veteran's current psychiatric disorder other than PTSD was caused by his active service.  Given the apparently non-sequitur nature of this part of the rationale the Board finds the examination report inadequate.  

On remand, VA must afford the Veteran an adequate examination.  



Sleep Disorder Claim

In the August 2014 JMR, the Parties found the April 2013 examination report inadequate.  The Parties explained as follows:

The second of those reasons, pertaining to the sleep disorder claim, is that, also in its April 2013 remand order, the Board specifically instructed the examiner to opine as to whether Appellant had a neuropsychiatric sleep disorder, and, if so, whether it was related to service.  In the April 2013 examination report, the examiner merely marked a box to note that Appellant had chronic sleep impairment, an issue that was not in question.  The examiner's failure to specifically address whether that impairment was itself a disability and, if so, whether it was related to service rendered the report inadequate and the Board's reliance thereupon misplaced.  As such, vacatur and remand are required for a VA examination consistent with the Board's April 2013 instructions.

A remand is thus necessary so that VA can afford the Veteran an adequate examination with regard to the sleep disorder claim.  

TDIU Claim
      
Finally, in the August 2014 JMR, the Parties agreed that the TDIU issue was too linked to the service connection claims and thus the Board's decision with regard to that claim needed to be vacated and remanded for readjudication.  The Parties explanation is as follows:  

Finally, regarding the issue of entitlement to TDIU, the Court should likewise vacate the denial thereof and remand that matter for readjudication.  Here the Board denied TDIU because Appellant currently has no service connected disabilities.  Where a decision on one issue would have a "significant impact" upon another, which, in turn, "could render any review by this Court of the decision on the [other] claim meaningless and a waste of judicial resources," the claims are inextricable.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991); see also Elkins v. Gober, 229 F.3d 1369, 1375-76 (Fed. Cir. 2000).  Because the parties agree that the question of service connection for a psychiatric disability (other than PTSD) and a sleep disorder should be remanded, subsequent determinations on those questions may have just such a "significant impact" on the question of entitlement to TDIU, such that the issues are inextricable, requiring vacatur and remand.  

Thus, the Board will remand the TDIU matter for readjudication after the AOJ has completed the necessary development for the service connection claims.  In an effort to avoid further delay, should service connection be granted for any disability, the examiners must describe the functional impact of the Veteran's disabilities for which examinations are required.  

Left knee claim

The AOJ denied service connection for a bilateral knee disorder in the April 2014 rating decision.  This was the first denial of service connection for a left knee disorder.  Later that month, the AOJ received a notice of disagreement with that decision.  To the extent that he disagreed with the right hip, right knee, and low back denials, his notice of disagreement was not required as those issues were already on appeal to the Board.  However, review of the record fails to disclose that he has withdrawn his notice of disagreement with the left knee claim denial or that the AOJ has furnished a statement of the case on that issue.  On remand, the AOJ must issue a statement of the case with regard to the April 2014 denial of service connection for a left knee disorder.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Records Development

In the July 2012 memorandum decision, the Court found error in the Board's lack of explanation regarding VA's duty to assist the Veteran in obtaining relevant treatment records from the Miami-Dade Department of Corrections with regard to his psychiatric claims and his right knee and right hip claims.  

Review of the record indicates that the AOJ sent letters to Miami-Dade Corrections Main Headquarters Training and Treatment Center in April 2006 and July 2006.  The AOJ sent him a letter in July 2006 informing him that it had not yet received a reply from Miami-Dade Corrections Main Headquarters and informing him that it is his responsibility to see that VA receives the information.  

The Veteran also argued to the Court about the duty to assist in obtaining the Miami-Dade Department of Corrections records in the context of the PTSD claim.  The Secretary argued to the Court that the argument did not apply because VA did not seek records related to PTSD from the Miami-Dade Department of Corrections.  The Court, however, determined that it could not consider the argument because the Board did not address VA's compliance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1) and the Court cannot find facts in the first instance.  

The Court noted parenthetically that the Veteran contended that VA's request for records regarding a sleep disorder, mood swings, and bipolar disorder could relate to his claim for benefits for PTSD.  

On remand, the AOJ must send the Veteran a letter that complies with statutory and regulatory requirements found at 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).  

In the August 2014 JMR, the Parties agreed that a remand to the Board was required because it appeared that relevant VA treatment records were not associated with the claims file.  In this regard, the Parties noted that the April 2013 examiner referred to Global Assessment of Functioning (GAF) score of 65 documented on January 31, 2013 but the record does not include such evidence.  The Parties agree that this is not a typographical error as to the date because there is no record with a GAF of 65.  The Board has reviewed the claims file but does not find that entry.  On remand, the AOJ must ensure that the relevant record is associated with the claims file and, if it is not, the AOJ must document all efforts to obtain the record.  

In this regard, the Veteran himself is asked to obtain these records to expedit his case, which has been ongoing for many years.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case on the issue of entitlement to service connection for a left knee disorder, denied in the April 2014 rating decision.  Return the issue to the Board only if the Veteran perfects his appeal.  

2.  Send a letter to the Veteran and his representative.  In the letter provide him with the notice required for claims for service connection for PTSD based on personal assault stressors with regard to his assertion that he was assaulted by fellow service personnel.  Also inform him that VA made two requests to obtain records of orthopedic and psychiatric treatment from the Miami-Dade Corrections Main Headquarters Training and Treatment Center but received on reply.  Inform him of any other actions VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless he submits the records from that institution and inform him that it is ultimately his responsibility for providing the evidence.  

3.  Obtain any outstanding records of relevant VA treatment including a January 31, 2013 record of psychiatric treatment that specified a GAF score of 65.  If that particular record is not obtained, obtain a negative reply or replies and associate documentation of all efforts to obtain the records with the claims file.  

4.  Review the Veteran's service personnel records with regard to the dates of his service in boot camp and attempt to verify the occurrence of the alleged stressor involving the shooting death of a fellow recruit on a rifle range during the Veteran's boot camp service.  Document all efforts to verify the occurrence of this stressor.  

5.  Ensure that the Veteran is scheduled for a VA examination with regard to his claim for service connection for PTSD.  The examiner must review the claims file including the Veteran's service personnel and service medical records.  The examiner must indicated in the examination report whether he or she reviewed the Veteran's service treatment records and service personnel records.  The examiner must accomplish the following:  

(a)  State whether the Veteran has had PTSD at any time since he filed his claim in 2005 and support the conclusion with an explanation.

(b)  If the stressor involving the shooting death of a fellow recruit during boot camp is verified, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's has PTSD due to that stressor.  

(c)  Provide an opinion as to whether evidence of behavior changes or evidence from the Veteran's service records or other sources indicates that the personal assault at the hands of other military personnel occurred.  

(d)  If the examiner concludes that the alleged personal assault at the hands by other military personnel did occur, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has PTSD as a result of such incident.  The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

(e)  The examiner must provide a description of any functional limitation resulting from any current PTSD.  

6.  Ensure that the Veteran is provided with an examination with regard to his claim of service connection for a psychiatric disorder other than PTSD and his claimed sleep disorder.  The examination must be conducted by an examiner who has not previously examined him (it can be the same examiner who evaluated him for the PTSD issue above).  The examiner must review the claims file in conjunction with the examination, including but not limited to the Veteran's service personnel records.  The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current psychiatric disorder, including bipolar disorder, mood disorder, and depression, that either had onset during service or was otherwise caused by his active service, to include any behavioral abnormality necessitating punishment under the Uniform Code of Military Justice.  The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a neuropsychiatric sleep disorder, to include manifesting as insomnia, that had onset during service or was otherwise caused by his active service, to include any behavioral abnormality necessitating punishment under the Uniform Code of Military Justice.  The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

The examiner must also describe the functional limitations resulting from any current psychiatric disability other than PTSD and from any sleep disorder.  

7.  Ensure that the Veteran is provided with an examination regarding his claimed low back, right knee, and right hip/ right femur fracture disorders.  The examination must be conducted by an examiner who has not previously examined the Veteran.  The examiner must review the claims file in conjunction with the examination and must interview the Veteran regarding the history of his claimed disabilities.  The examiner must provide a rationale (reasoning to support his or her opinion) for any and all opinions rendered.  A rationale that consists only of facts and conclusions without an explanation is not adequate.  The examiner must accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current low back disability that had onset during his active service or was caused by his active service.  The examiner must provide a complete rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning will not be adequate, nor will a rationale that depends entirely on lack of diagnosis of a condition during active service.  

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right knee disability that had onset during his active service or was caused by his active service.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right knee disability that was caused by his low back disability, regardless of when such causation occurred.

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right knee disability that was chronically worsened beyond its natural progression by a low back disability, regardless of when such worsening occurred.

(e).  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right hip or right femur fracture disability that had onset during his active service or was caused by his active service, regardless of when he was first diagnosed with a right hip disability.

(f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right hip or right femur fracture disability that was caused by his low back disability, regardless of when such causation occurred.

(g)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right hip or right femur fracture disability that was chronically worsened beyond its natural progression by his low back disability, regardless of when such worsening occurred.  

(h)  The examiner must describe the functional limitations resulting from any disability or disabilities of the Veteran's right knee, right hip/femur fracture, and low back.  

7.  This is a highly involved case that has been returned by the Veteran's Court on multiple occasions.  The AOJ should take great care and review the examination reports in light of the narrative portion and the directives of this remand and if any of the reports do not comply with the Board's directives, take immediate corrective action.  

8.  The readjudicate the claims of entitlement to service connection for PTSD, a psychiatric disorder other than PTSD, a low back disorder, a right knee disorder, a right hip/femur fracture disorder, and a sleep disorder, and readjudicate the claim of entitlement to a TDIU.  If any benefit sought is not granted, furnish to the Veteran and his representative an SSOC and allow an appropriate opportunity to respond therto before returning the case the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




